Citation Nr: 1532694	
Decision Date: 07/31/15    Archive Date: 08/05/15

DOCKET NO.  12-17 687A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for traumatic brain injury (TBI).

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for light sensitivity.

4.  Entitlement to service connection for defective vision of the left eye.

5.  Entitlement to service connection for vertigo.

6.  Entitlement to service connection for syncope.

7.  Entitlement to a rating higher than 50 percent for posttraumatic stress disorder with depression/anxiety.

8.  Entitlement to a rating higher than 20 percent for bilateral hearing loss.

9.  Entitlement to a total disability rating based on individual unemployability (TDIU).

10.  Entitlement to dependents educational assistance under Chapter 35.


REPRESENTATION

Appellant represented by:	Christopher Loiacono


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from April 1971 to October 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In September 2010, the RO denied service connection for a TBI, headaches, light sensitivity, and defective vision of the left eye.  In April 2013, the RO denied a rating higher than 50 percent for PTSD with depression/anxiety, denied a rating higher than 20 percent for bilateral hearing loss, and denied claims for a TDIU and dependents educational assistance under Chapter 35.  The Veteran perfected timely appeals of both rating decisions.

In February 2014, the RO denied claims for service connection for vertigo and syncope.

A portion of the Veteran's records are contained in the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

I.  Travel Board Hearing

With respect to his claims for TBI, headaches, light sensitivity, defective left eye vision, PTSD, hearing loss, TDIU, and dependents educational assistance, the Veteran requested the opportunity to testify before a Veterans Law Judge of the Board at a hearing held at the RO, also known as a Travel Board hearing.  See July 2012 VA Form 9; August 2014 VA Form 9.  Although letters dated August 2014, November 2014, and February 2015 contained in the Veteran's Virtual VA file indicate that he was placed on the list of people awaiting such hearings, it does not appear that one took place.  Therefore, the matter must be remanded to provide the Veteran with his requested hearing.

II.  Manlincon Issues

The Veteran was denied service connection for vertigo and syncope in a February 2014 rating decision.  In August 2014, he filed a notice of disagreement contesting the denial of these claims.  To date, however, no statement of the case was promulgated with respect to these issues.  This renders these claims procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2014); see also Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a Travel Board hearing at the earliest available opportunity.  Notify him and his representative of the date, time and location of this hearing, in accordance with 38 C.F.R. § 20.704(b) (2014).

2.  Provide the Veteran an SOC addressing the issues of entitlement to service connection for vertigo and syncope.  Notify him that he still needs to file a Substantive Appeal (VA Form 9 or equivalent statement) in response to this SOC to complete the steps necessary to perfect his appeal of these additional claims to the Board, and advise him of how long he has to do this.  Only if he perfects his appeal of this additional claim should it be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




